DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered. 
Claims 76 – 109 are pending; claims 88 – 108 are withdrawn; claims 76 – 87 and 109 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 86 is drawn to a lyophilized composition, however recites an ADI-PEG that retains at least “50, 55, 60, 65, 70” of its arginine deiminase activity, which is less than what is required in the claim on which it depends.  Moreover, the claim fails to further limit the claim on which it depends, but is rather broader.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 76 – 87 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/143006, IDS 02.21.2018, No.44 and cited by US 2017/0000862) as evidenced by Nireesha et al. (2013), and in view of Meyvis et al. (WO 2014/184352) AND/OR Al-Hussein et al. (2013).
Wu teaches pharmaceutical compositions comprising ADI-PEG, 0.0035M - .035M (3.5 – 35 mM) histidine buffer and .013M (130mM) sodium chloride, pH 6.8 (0148), wherein the ADI-PEG is derived from Mycoplasma hominis, arginini or arthritides (Table A1, 0101), is modified with 1 – 30 PEG molecules (0120) covalently linked with SS, SPA, SCM, NHS (water labile linkers) (0116), may be ADI-PEG 20 (0131), and retains 20 – 99% or more of biological ADI activity (0102).  Wu teaches the compositions can be lyophilized (0026).  Although Wu does not specifically teach the lyophilized form retains activity compared to a non lyophilized form, lyophilization was known and used in the art to improve stability of labile drugs, make chemical products more stable, to minimize chemical decomposition (or to maintain activity of compounds for longer periods of time), and ensure maximum retention of biological and chemical purity and activity (See Nireesha, p.88-89).  Therefore, it is expected that the lyophilized forms of Wu would also retain its 20 – 99% ADI-PEG activity relative to a corresponding non lyophilized control as claimed.
Wu does not teach the compositions wherein it further comprises sucrose in the claimed amounts.  However, at the time the claims were filed, sucrose was well known and used stabilizing lyoprotectant for lyophilized proteins.  

At the time the claims were filed, one of ordinary skill in the art would have been motivated to include sucrose in the lyophilized protein composition of Wu since it was a well known and used protein stabilizer and lyoprotectant as evidenced by Meyvis and Al-Hussein.  One would have been further motivated to include sucrose at the claimed amount since Meyvis specifically teaches adding 1 – 15% to protein formulations results in high activity and high thermal stability, and is particularly suitable for stabilizing protein compositions as well as a lyoprotectant.  As such, one of ordinary skill in the art would have expected the ADI-PEG retains the claimed percent of original PEG molecules since the prior art specifically teaches the sucrose acts to retain the physical and chemical stability and integrity of the proteins.  

Although the reference does not teach the ADI comprises a sequence as claimed, the reference does teach the ADI from same genus species as that of applicant (Table A1), indicating that the sequences are likely the same or obvious variations of those disclosed in the prior art.  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the instant sequences in the ADI compositions of Wu since they were from the same organisms and would have rendered a predictable outcome with a reasonable expectation for success.
Thus, the invention as a whole is rendered prima facie obvious over the cited prior art.


Response to Arguments
Applicant argues that Wu does not teach formulations for successful lyophilization of ADI-PEG; including sucrose in the compositions; the claimed amount of histidine; or the claimed amount of ADI-PEG activity.  Applicant additionally argues that the prior art does not specifically identify sucrose as an effective lyoprotectant, but that the examiner applies hindsight.  Finally applicant argues that the claimed combination results in an optimal effect.
However, these arguments fail to persuade for the following reasons.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding Wu, while lyophilization is not exemplified, it is not required that the prior art exemplify all aspects of the disclosure to properly teach an element of the invention.  In the instant case, Wu teaches the claimed ADI-PEG in combination with the claimed buffer and salt wherein the composition can be lyophilized.  As a matter of standard practices and common technology, lyophilization was known and used in the art to improve ensure maximum retention of biological and chemical purity and activity (See Nireesha, p.88-89).  As such, it is iterated that the composition of WU would also retain its ADI-PEG activity relative to a non lyophilized control as claimed.
Regarding including sucrose in the composition of Wu, Meyvis and/or Al-Hussein clearly teach the advantages of including sucrose in lyophilized protein compositions, in that it is identified to be a superior stabilizer and lyoprotectant, as evidenced by the physical and chemical integrity retained by the proteins.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Absent evidence of an unexpected result or advantage, the claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699